DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed July 14, 2022 is acknowledged and has been entered.  Claims 25-27, 30, and 31 have been canceled.  Claims 24, 28, and 29 have been amended.  Claim 32 has been added.

2.	Claims 24, 28, 29, and 32 are pending in the application and have been examined.

Information Disclosure Statement
3.	The information disclosures filed May 13, 2022 has been considered.  An initialed copy is enclosed.

Terminal Disclaimer
4.	The terminal disclaimer filed on July 14, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Patent Nos. 10,676,532, 9,951,142, and 11,117,974 has been reviewed and has not been accepted.1

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing date of earlier filed applications is acknowledged.  
However, claim 32 does not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of claim 32 is deemed the filing date of the instant application, namely May 1, 2020.

Grounds of Objection and Rejection Withdrawn
6.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed April 14, 2022.
	For clarity the rejection of claims 24-31 under 35 U.S.C. 102(a)(1) as being anticipated by JPWO2004044005(A1) has been withdrawn because the Office finds no evidence that the disclosed monoclonal antibody and an antigen binding fragment thereof (e.g., a Fab) produced by immunizing an animal with an immunogenic composition comprising an antigenic peptide comprising or consisting of the amino acid sequence of SEQ ID NO: 2 (which is identical to SEQ ID NO: 2 as set forth by the instant application), which specifically binds to an epitope of CD14 comprising or consisting of the amino acid sequence of SEQ ID NO: 6 (Arg-Val-Asp-Ala-Asp-Ala-Asp-Pro), which is a portion of amino acid sequence of SEQ ID NO: 1 (Lys-Arg-Val-Asp-Ala-Asp-Ala-Asp-Pro-Arg) as set forth by the instant application, is capable of binding to a peptide consisting of SEQ ID NO: 1.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8.	Claim 32 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, claim 32 is drawn to any of a genus of structurally disparate antibodies or antigen binding fragments thereof that specifically bind to an epitope consisting of the amino acid sequence of SEQ ID NO: 1, wherein the antibody or fragment thereof comprises a heavy chain variable (VH) domain and a light chain variable (VL) domain comprising any of plurality of complementarity determining regions (CDRs) having amino acid sequences corresponding to the CDRs of different antibodies.  Yet it appears that there is no evidence disclosed by this application that indicates that any and all of such antibodies (or fragments thereof) are capable of binding to the peptide (epitope) of SEQ ID NO: 1.  For example, there does not appear to be any evidence disclosed by this application that an antibody comprising a VH domain comprising CDRs comprising SEQ ID NOs: 4 (CDR1), 169 (CDR2), and 143 (CDR3) and a VL domain comprising CDRs comprising SEQ ID NOs: 22 (CDR1), 173 (CDR2), and 24 (CDR3) is capable of binding to the peptide of SEQ ID NO: 1.  As another example, there does not appear to be any evidence disclosed by this application that an antibody comprising a VH domain comprising CDRs comprising SEQ ID NOs: 10 (CDR1), 169 (CDR2), and 155 (CDR3) and a VL domain comprising CDRs comprising SEQ ID NOs: 119 (CDR1), 173 (CDR2), and 21 (CDR3) is capable of binding to the peptide of SEQ ID NO: 1.
“Mixing and matching” the CDRs of a collection of antibodies, even if limited to antibodies known to bind to a peptide consisting of SEQ ID NO: 1, is more likely than not to produce a nonfunctional antibody as it is akin to randomly altering the amino acid sequences of one or more CDRs.  It cannot be presumed a priori that any given antibody or antigen binding fragment thereof, which has a structure according to claim 32, will be found to be capable of specifically binding to a peptide (epitope) consisting of SEQ ID NO: 1 (or even to a presepsin or CD14 polypeptide comprising SEQ ID NO: 1).
Notably it is well understood that the deletion and replacement of one or another of the CDRs or the alteration of the primary structure of one or another of the CDRs is expected to have unpredictable consequences upon the ability of the resultant antibody to bind to the antigen recognized by the parental antibody.  Even small or limited deviations in the structures of the CDRs of an antibody may have serious consequence.  As example, Winkler et al. (J. Immunol. 2000 Oct 15; 165 (8): 4505-14) describes changing the specificity of an antibody by single point mutations (see entire document; e.g., the abstract).  Similarly, Rudikoff et al. (Proc. Natl. Acad. Sci. USA. 1982; 79: 1979-1983) teaches an altered antibody which contains the same heavy and light chain CDR3 sequences as a parental antibody and the altered antibody loses its antigen binding specificity by a single change in a CDR1 residue (see entire document; e.g., the abstract).  In general the effects of alterations in the structure of the antibody upon its ability to bind to the antigen are also unpredictable.  It is simply the nature of the art.  In fact, even considering recent progress the art of developing antibodies and variants thereof with the goal of selecting antibodies or variants with desired properties remains largely impacted by unpredictability, such that in general there is no substitution for empirical testing to screen pluralities of structurally disparate antibodies to identify any having the desired functions or improved properties.  In support of this position, Yu et al. (PLoS One. 2012; 7 (3): e33340; pp. 1-15) teaches “the underlying protein recognition principles have yet to be understood to the level, whereby an antibody-antigen recognition interface can be designed de novo” (page 1); see entire document (e.g., the abstract).  Furthermore, Yu et al. teaches that “[de novo] paratope design on antibodies against any targeted epitope of an antigen has been developed with computational modeling of CDR structures against the selected epitope [10], but the experimental verification of the computational capability has yet to be demonstrated [citation omitted] (pages 1 and 2).  So despite recent advancements in the art, for the most part, it would still, today, be necessary to empirically determine which if any of the antibodies or antigen binding fragments thereof having a heavy chain variable domain comprising, for example, a CDR2 comprising an amino acid sequence that is only partially identical to SEQ ID NO: 8 and/or a light chain variable domain comprising, for example, a CDR3 comprising an amino acid sequence that is only partially identical to SEQ ID NO: 24 have the ability to specifically bind to a peptide consisting of SEQ ID NO: 12.  Even if the objective were to optimize the ability of an antibody to specifically bind to the peptide of SEQ ID NO: 1, which is not actually the case here, it has been found that while particular amino acid substitutions within the amino acid sequences of one or another CDR of an antibody result in increased antigen binding affinity, the structural alterations cause thermodynamic instability.  As Julian et al. (Sci. Rep. 2017; 7:  45259; pp. 1-13) notes: “Conventional wisdom suggests that mutations in the hypervariable CDRs weakly impact antibody stability”; “[however], the fact that the six CDRs are highly structured and packed together in close proximity to form the antigen-binding site suggests that antibodies may not be able to accumulate multiple affinity-enhancing mutations in their CDRs without being destabilized” (page 1).  Put another way, as Julian et al. also discloses, it has long been recognized that “[the] intimate connection between protein structure and function means that attempts to alter one typically require changes in the other” and “[many] previous studies have demonstrated that modifying protein sequences to improve their existing functions or introduce new ones often leads to structural changes that are destabilizing” (page 1).  Due to such evident considerable complexities, it is not easily predicted whether one or two or three or more amino acid substitutions in one or more CDRs of a given antibody will produce a variant that has or retains the ability of the parent antibody to bind to an antigen and in general the consequence of amino acid sequence variance must be determined by empirical testing.
Using the combinatorics rule of product3, it is determined that claim 32 is drawn to any of 14,400 structurally disparate embodiments comprising structurally disparate single domain antibodies comprising a first CDR comprising any of a first assortment of different amino acid sequences, a second CDR comprising any of a second assortment of different amino acid sequences, and a third CDR comprising any of a third assortment of different amino acid sequences, provided that single domain antibodies are found to be capable of binding to a peptide (epitope) consisting of SEQ ID NO: 1. 
Finding an antibody that is potentially encompassed by the claims, which binds to a peptide (epitope) consisting of SEQ ID NO: 1 is akin to tossing up three assortments of differently colored keys and randomly choosing one of each of the differently colored keys to place in the keyholes of each of three color-matched door locks that are only unlocked when certain combinations of keys are used, so as to determine whether or not the selected combination unlocks the door.  As noted a combination is selected from a total of 14,400 possible combinations.  Perhaps a selected combination will permit the door to be opened or perhaps not.  Clearly it cannot be presumed a priori that any given combination will permit the door to be opened; combinations that open the door must be determined empirically.  The same is true of the claimed plurality of structurally disparate antibodies and antigen binding fragments thereof.  While some combinations of one of each of the available sets of amino acid sequences of CDR1, CDR2, and CDR3 recited by claim 32 can be grafted into a common antibody framework to produce an antibody that specifically binds to a peptide (epitope) consisting of SEQ ID NO: 1, others will not.  It cannot be predicted which combinations of one of each of the available sets of amino acid sequences can be used to produce an antibody that binds to a peptide (epitope) consisting of SEQ ID NO: 1.
There are many different reasons why it cannot be predicted whether any given combination of one of each of the available sets of amino acid sequences of CDR1, CDR2, and CDR3 recited by claim 32 can be used to produce an antibody that binds to a peptide (epitope) consisting of SEQ ID NO: 1.  For example, the alteration of the identity of an amino acid (e.g., the amino acid at position 5 of CDR2) may affect the secondary structure of the resultant variant to a degree that certain amino acids having relatively bulky side chains are no longer “tolerated” at position 2 of the amino acid sequence of CDR3.  Thus, while one may have predicted that a variant having an amino acid substitution at position of the amino acid sequence of CDR3 will still bind to the antigen, the prediction would prove incorrect if at position 5 of CDR2 an amino acid substitution causes a conformational shift.  As another example, the concept of “compensatory” substitutions has been described in which the substitution of an amino acid at one position within the structure of the antibody’s antigen binding site abolishes the ability of the resultant variant to bind to the antigen, but that when another “compensatory” amino acid substitution occurs at a different position, the variant’s ability to bind to the antigen is restored.  In other instances it has been found that while particular amino acid substitutions within the amino acid sequences of one or another CDR of an antibody result in increased antigen binding affinity, the structural alterations cause thermodynamic instability.  Once again, as Julian et al. (supra) notes: “Conventional wisdom suggests that mutations in the hypervariable CDRs weakly impact antibody stability”; “[however], the fact that the six CDRs are highly structured and packed together in close proximity to form the antigen-binding site suggests that antibodies may not be able to accumulate multiple affinity-enhancing mutations in their CDRs without being destabilized” (page 1).  Put another way, as Julian et al. also discloses, it has long been recognized that “[the] intimate connection between protein structure and function means that attempts to alter one typically require changes in the other” and “[many] previous studies have demonstrated that modifying protein sequences to improve their existing functions or introduce new ones often leads to structural changes that are destabilizing” (page 1).  Due to such evident considerable complexities, it is not easily predicted whether one or two or three or more amino acid substitutions in one or more CDRs of a given antibody will produce a variant that has or retains the ability of the parent antibody to bind to an antigen and in general the consequence of amino acid sequence variance must be determined by empirical testing.
So while there may be four different antibodies that are encompassed by claim 32, which are known and disclosed as having the capability of binding to human BCMA, there are 14,400 antibodies potentially encompassed by the claims, which were presumably not known to bind to the antigen as of the filing date of this application, but which are nevertheless still being claimed as part of the invention.  However, one cannot claim as an invention what one has not conceived and conception alone without reduction to practice does not convey an applicant’s possession of the claimed invention; i.e., one cannot claim what one did not actually possess as of the filing date of a patent application.  For the reasons discussed above, it is submitted that the specification and its description of the claimed invention would not have reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application.  Instead, the claims and description of the claimed invention by the specification would merely serve as an invitation to the artisan to complete the inventive process by discovering which of the 14,400 antibodies having structures according to the claims are in fact capable of binding to a peptide (epitope) consisting of SEQ ID NO: 1.
It might be that finding an antibody, other than those actually described by this application with the requisite clarity and particularity to permit the skilled artisan to immediately envisage, recognize, or distinguish the antibodies, which is encompassed by claim 32, is akin to finding the proverbial needle in a haystack, but the real question that should be asked is:  Is there a needle in the haystack?  Why look for a needle that doesn’t exist?  If an antibody comprised of a particular set of CDRs was not found and has not been described by this application, it most likely was not known to exist.4  
 At best, given the disclosure, it might only seem obvious to try to produce an antibody (or antigen binding fragment thereof) having the required antigen binding specificity by “mixing and matching” the CDRs recited by the claim, but Applicant is reminded that “while the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).
Here Applicant is duly reminded that “[patents] are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
Once again, “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  In this instance, there is no language that adequately describes with the requisite clarity and particularity at least a substantial number of the structurally disparate antibodies and antigen binding fragments thereof that bind to an epitope consisting of an amino acid sequence of SEQ ID NO: 1.  A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.  
 “‘The purpose of the [written] description requirement [of section 112, first paragraph] is to state what is needed to fulfill the enablement criteria. These requirements may be viewed separately, but they are intertwined.’ Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 (1988). ‘The written description must communicate that which is needed to enable the skilled artisan to make and use the claimed invention.’ Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).
From the Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

In addition, although the skilled artisan could identify antibodies and antigen binding fragments thereof by, e.g., screening antibodies comprising randomly selected CDRs (from those recited by claim 32)5 to determine which are capable of binding to an epitope consisting of an amino acid sequence of SEQ ID NO: 1, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Furthermore, it is aptly noted that a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559,1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  So, in this case, it seems the actual inventive work of producing many, if not most, of the claimed antibodies having the requisite structural and functional characteristics would be left for subsequent inventors to complete.  
Here, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.  Lastly, since the claims are not necessarily limited to known materials having the properties of the claimed antibodies and antigen binding fragments thereof, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

9.	Claims 32 is rejected under 35 U.S.C. 112(a) because the specification, while being enabling for making and using a monoclonal antibody or an antigen binding fragment thereof that specifically binds to a peptide consisting of SEQ ID NO: 1, does not reasonably provide enablement for making and/or using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.
To reiterate this is in large part because it cannot be predicted which antibodies potentially encompassed by the claims are antibodies in fact antibodies that are capable of specifically binding to an epitope consisting of the amino acid sequence of SEQ ID NO: 1.  Because one cannot predict, for example, if an antibody comprising … will be found to be capable of binding to this epitope, the identities of the antibodies encompassed by the claim must be determined empirically. 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice6), it cannot be practiced without undue experimentation.
In this instance it is submitted that the specification does little more than state a hypothesis that any given antibody or antigen binding fragment thereof having the structural features recited by claim 32 will be found to be an antibody or antigen binding fragment thereof that is capable of specifically binding to an epitope consisting of an amino acid sequence of SEQ ID NO: 1 and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
While some need for testing by itself might not indicate a lack of enablement, here, there is conspicuous absence of nonconclusory evidence that the full scope of the broad claims can predictably be generated.  Instead, it is submitted that there is evidence only that a relatively small subset of antibodies that specifically bind to an epitope consisting of an amino acid sequence of SEQ ID NO: 1 can predictably be generated and used to construct the claimed invention.7
Accordingly in this instance the only ways for a person of ordinary skill to discover undisclosed claimed embodiments would be through either trial and error, e.g., by making each of the 14,400 different antibodies and then screening those antibodies to identify any having the requisite binding properties.8  Either way, the required experimentation would take a substantial amount of time and effort and may in the end prove relatively fruitless if only the disclosed antibodies as particularly described and listed in Table 1 are found to capable of specifically binding to human BCMA.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify antibodies or antigen binding fragments thereof according to the claims; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.
  
Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

11.	Claims 24, 28, 29, and 32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,676,532.  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
The instant claims are herein drawn to any of a plurality of monoclonal antibodies or antigen binding fragments thereof that specifically bind to an epitope of a peptide consisting of SEQ ID NO: 1.
The claims of the patent are drawn to an anti-presepsin monoclonal antibody or an antigen-binding fragment thereof, comprising a variable heavy (VH) domain with three complementarity determining regions (CDRs) and a variable light (VL) domain comprising three CDRs, the VH and VL domains comprising: a. a first VH domain comprising i. VH CDR1 consisting of an amino acid sequence of SEQ ID NO.: 4, ii. VH CDR2 consisting of an amino acid sequence of SEQ ID NO.: 5, and iii. VH CDR3 consisting of an amino acid sequence of SEQ ID NO.: 6, and b. a first VL domain comprising i. VL CDR1 consisting of an amino acid sequence of SEQ ID NO.: 19, ii. VL CDR2 consisting of an amino acid sequence of SEQ ID NO.: 20, and iii. VL CDR3 consisting of an amino acid sequence of SEQ ID NO.: 21; or c. a second VH domain comprising i. VH CDR1 consisting of an amino acid sequence of SEQ ID NO.: 10, ii. VH CDR2 consisting of an amino acid sequence of SEQ ID NO.: 11, and iii. VH CDR3 consisting of an amino acid sequence of SEQ ID NO.: 12, and d. a second VL domain comprising i. VL CDR1 consisting of an amino acid sequence of SEQ ID NO.: 25, ii. VL CDR2 consisting of an amino acid sequence of SEQ ID NO.: 26, and i. VL CDR3 consisting of an amino acid sequence of SEQ ID NO.: 27; wherein the antibody or the fragment specifically recognizes a peptide consisting of an amino acid sequence of SEQ ID NO.: 1.
Accordingly it is submitted that the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the patent anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.
Notably the terminal disclaimer filed on July 14, 2022 has not been accepted.9

12.	Claims 24, 28, 29, and 32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,951,142.  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
The instant claims are herein drawn to any of a plurality of monoclonal antibodies or antigen binding fragments thereof that specifically bind to an epitope of a peptide consisting of SEQ ID NO: 1.
The claims of the patent are drawn to an anti-presepsin monoclonal antibody or an antigen-binding antibody fragment thereof, comprising a variable heavy (VH) domain with three complementarity determining regions (CDRs) and a variable light (VL) domain comprising three CDRs, the VH and VL domains comprising: a. a first VH domain comprising i. VH CDR1 consisting of an amino acid sequence of SEQ ID NO.: 7, ii. VH CDR2 consisting of an amino acid sequence of SEQ ID NO.: 8, and iii. VH CDR3 consisting of an amino acid sequence of SEQ ID NO.: 9, and b. a first VL domain comprising i. VL CDR1 consisting of an amino acid sequence of SEQ ID NO.: 22, ii. VL CDR2 consisting of an amino acid sequence of SEQ ID NO.: 23, and iii. VL CDR3 consisting of an amino acid sequence of SEQ ID NO.: 24; or c. a second VH domain comprising i. VH CDR1 consisting of an amino acid sequence of SEQ ID NO.: 7, ii. VH CDR2 consisting of an amino acid sequence of SEQ ID NO.: 97, and iii. VH CDR3 consisting of an amino acid sequence of SEQ ID NO.: 9, and d. a second VL domain comprising i. VL CDR1 consisting of an amino acid sequence of SEQ ID NO.: 22, ii. VL CDR2 consisting of an amino acid sequence of SEQ ID NO.: 23, and iii. VL CDR3 consisting of an amino acid sequence of SEQ ID NO.: 24; or e. a third VH domain comprising i. VH CDR1 consisting of an amino acid sequence of SEQ ID NO.: 7, ii. VH CDR2 consisting of an amino acid sequence of SEQ ID NO.: 8, and iii. VH CDR3 consisting of an amino acid sequence of SEQ ID NO.: 94, and f. a third VL domain comprising i. VL CDR1 consisting of an amino acid sequence of SEQ ID NO.: 22, ii. VL CDR2 consisting of an amino acid sequence of SEQ ID NO.: 23, and iii. VL CDR3 consisting of an amino acid sequence of SEQ ID NO.: 24; wherein the antibody or the fragment specifically recognizes a peptide consisting of an amino acid sequence of SEQ ID NO.: 1.
Accordingly it is submitted that the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the patent anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.
Notably the terminal disclaimer filed on July 14, 2022 has not been accepted.10

13.	Claims 24, 28, 29, and 32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,117,974.  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
The instant claims are herein drawn to any of a plurality of monoclonal antibodies or antigen binding fragments thereof that specifically bind to an epitope of a peptide consisting of SEQ ID NO: 1 (KRVDADADPR).
The claims of the patent are drawn to anti-presepsin polyclonal antibodies, wherein the antibodies specifically bind to a peptide comprising the amino acid sequence of SEQ ID NO: 1 (KRVDADADPR) and are substantially free of polyclonal antibodies that do not bind to the amino acid sequence of SEQ ID NO: 1.
Accordingly it is submitted that the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the patent anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.  This is particularly the case since given the description of a polyclonal antibody that specifically binds to a peptide comprising the amino acid sequence of SEQ ID NO: 1, a monoclonal antibody that specifically binds to a peptide comprising the amino acid sequence of SEQ ID NO: 1 would have been seen as an obvious variant of the invention to which the claims of the patent are drawn.
Notably the terminal disclaimer filed on July 14, 2022 has not been accepted.11

Conclusion
14.	No claim is allowed.

15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	KR102360851-B1 teaches an antibody that binds to presepsin, which appears to have a structure and function satisfying the requirements of claim 32.

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        





slr
October 26, 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant has not used the correct form, i.e., PTO/AIA /25.  See the Paper No. 20220716.
        2 For additional support of this position, see Chang et al. (Structure. 2014 Jan 7; 22 (1): 9-21), which discloses, “[despite] the recognition of critical structural determinants embedded in the local sequences of protein loop regions, the intricate interrelationships among the local structural signals and the overall folding topology and stability remain unpredictable” (page 10); see entire document (e.g., the abstract). 
        
        3 See, e.g., https://en.wikipedia.org/wiki/Rule_of_product.
        4 One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993).  Here, it is submitted that a reduction to practice, in effect, provides the only evidence to corroborate conception (and therefore possession) of the invention. See Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). “[Generalized] language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).
        5 As an example, one might produce an antibody comprising a VH domain comprising CDRs comprising SEQ ID NOs: 4, 169, and 143 and a VL domain comprising CDRs comprising SEQ ID NOs: 22, 173, and 24 to determine if such an antibody is capable of binding to the peptide of SEQ ID NO: 1.
        6 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best.
        
        7 See Amgen Inc. v. Sanofi, Aventisub LLC, 987 F.3d 1080, 2021 U.S.P.Q.2d 169 (Fed.Cir. 2021), Court Opinion.
        
        8 Grafting different combinations of CDRs into a framework to generate a plurality of over 14,400 different antibodies to be screened for their ability to bind to an epitope consisting of an amino acid sequence of SEQ ID NO: 1 is no easy task and would be very time-consuming and expensive.  In fact, it would be far easier to screen a phage display library of variants of a parental antibody generated by random amino acid substitutions within the amino acid sequences of the CDRs to identify the claimed variants capable of binding to the peptide of SEQ ID NO: 1 and thereby produce the claimed invention de novo than it would be to graft different combinations of CDRs into a framework to generate a plurality of antibodies to be screened for their ability to bind to the peptide, but by whichever approach there is no assurance that any or all of the claimed antibodies (and antigen binding fragments thereof), which have the requisite binding activity, will be produced and/or selected following multiple rounds of screening.  Thus, it is submitted that it only those particular antibodies that are described by this application as comprising certain combinations of CDRs, which are produced (and then used) without undue experimentation.
        9 For explanation see Paper No. 20220716.
        10 For explanation see Paper No. 20220716.
        11 For explanation see Paper No. 20220716.